               Case 1:17-cv-02726-JFK-OTW Document 168 Filed 08/18/20 Page 1 of 1




    WILLKIE FARR & GALLAGHERLLP                                                                                     787 Seventh Avenue
                                                                                                                    New York, NY 10019-6099
                                                                                                                    Tel: 212 728 8000
                                                                                                                    Fax: 212 728 8111




    August 18, 2020

    VIA ECF

    Honorable John F. Keenan
    United States District Judge
    United States District Court
    for the Southern District of New York
    500 Pearl Street
    New York, New York 10007


    Re:       BSG Resources (Guinea) Limited, et al. v. George Soros, et al., No. 1:17-cv-02726 (JFK)

    Dear Judge Keenan:

    We represent Defendants in the above-captioned action. Pursuant to Part 2.D of the Court’s Individual
    Practices, we write to request an enlargement of the page limits for the memoranda of law in support of
    Defendants’ renewed motion to dismiss the Amended Complaint, which is due on August 28, 2020.
    On May 31, 2017, the Court granted a similar request with respect to Defendants’ initial motion to
    dismiss (to which Plaintiffs consented) to enlarge the page limits for the opening brief and opposition
    from 25 to 30 pages and for the reply from 10 to 15 pages. (Dkt. No. 22.) For the renewed motion,
    Defendants likewise request that the page limits for the opening brief be enlarged from 25 to 30 pages
    and for the reply from 10 to 15 pages. Plaintiffs consent to this request provided that the page limit for
    their opposition brief be enlarged from 25 pages to 33 pages. Defendants do not object to this request.

    Respectfully submitted,

    /s/ Benjamin P. McCallen

    Benjamin P. McCallen

    cc:       Louis M. Solomon (via ECF)




N EW Y ORK   W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RANCISCO   C HICAGO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN   R OME
